EXHIBIT 10.7.2

 

LITHIA MOTORS, INC.

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement is made and entered into pursuant to the terms
of the 2003 Stock Incentive Plan (the “Plan”) adopted by the Board of Directors
and Shareholders of Lithia Motors, Inc., an Oregon corporation (the “Company”). 
Unless otherwise defined herein, capitalized terms defined in this Restricted
Stock Agreement shall have the meanings as defined in the Plan.

 

The “Grantee”

                                                             

 

 

 

 

Number of Shares of the Company’s

                                                             

 

Common Stock Awarded

(the “Grant Shares”)

 

 

 

 

“Date of Award”

                                                            

 

 

 

 

Price Paid by Grantee per Share

$

0

 

 

 

 

Fair Market Value per Share of Date of Award

$

                        

 

 

 

Repurchase Price per Share

$

0.001

 

 

 

 

 

Grantee’s Current Job Grade or Manager Level

                                                            

 

 

 

 

“Vesting Schedule”

Per the attached Schedule A

 

 

1.             AWARD OF RESTRICTED STOCK GRANT

 

The Company hereby awards to the Grantee and the Grantee accepts the award of a
Restricted Stock Grant of the number of shares of Common Stock of the Company
specified above as the Grant Shares.  This Restricted Stock Grant is being made
as part of the Grantee’s compensation package without the payment of any
consideration other than the Grantee’s services to the Company and payment by
the Grantee of the Price Paid per Share specified above, if any.  The Award is
being made pursuant to the Plan and is subject to and conditioned upon the terms
and conditions of the Plan and the terms and conditions set forth in this
Agreement.  Any inconsistency between this Agreement and the terms and
conditions of the Plan will be resolved in accordance with the Plan.

 

2.             REPRESENTATIONS OF THE GRANTEE

 

2.1          No Representations by or on Behalf of the Company.  The Grantee is
not relying on any representation, warranty or statement made by the Company or
any agent, employee or officer, director, shareholder or other controlling
person of the Company regarding the Grant Shares or this Restricted Stock Grant.

 

2.2          Tax Election.  The Company has advised the Grantee to seek the
Grantee’s own tax and financial advice with regard to the federal and state tax
considerations resulting from the Grantee’s receipt of the Grant Shares pursuant
to the Award.  The Grantee is making the Grantee’s own determination as to the
advisability of making a Section 83(b) election with respect to the Grant Shares
covered by the Award and this Agreement.  The Grantee understands that the
Company will report to appropriate taxing authorities the payment to the Grantee
of compensation income either (i) upon the vesting of Shares or (ii) if the
Grantee makes a timely Section 83(b) election, as of the Date of the Award.  The
Grantee understands that he or she is solely responsible for the payment of all
federal and state taxes resulting from this Restricted Stock Grant.  With
respect to Tax Withholding Amounts, the Company has all of the rights specified
in Section 5 of this Agreement and has no obligations to the Grantee except as
expressly stated in Section 5 of this Agreement.

 

2.3          Agreement to Enter into Lock-Up Agreement with an Underwriter.  If
the Grantee is then an executive officer of the Company, the Grantee, by
accepting the Award represented by this Agreement, understands and agrees that
whenever the Company undertakes a firmly underwritten public offering of its
securities, the Grantee will, if requested to do so by the managing underwriter
in such offering, enter into an agreement not to sell or dispose of any
securities of the Company owned or controlled by the Grantee provided that such
restriction will not extend beyond 12 months from the effective date of the
registration statement filed in connection with such offering.

 

--------------------------------------------------------------------------------


 

3.             GENERAL RESTRICTIONS OF TRANSFERS OF UNVESTED SHARES

 

3.1          No Transfers of Unvested Shares.  The Grantee agrees for himself or
herself, his or her executors, administrators and other successors in interest
that none of the Unvested Shares, nor any interest therein, may be voluntarily
or involuntarily sold, transferred, assigned, donated, pledged, hypothecated or
otherwise disposed of, gratuitously or for consideration prior to their vesting
in accordance with the Vesting Schedule set forth in Schedule A.

 

3.2          Stock Distributions.  If the Company makes any distribution of
stock with respect to the Grant Shares by way of a stock dividend or stock
split, or pursuant to any recapitalization, reorganization, consolidation,
merger or otherwise, and the Grantee receives any additional shares of stock in
the Company (or other shares of stock in another corporation) as a result
thereof, such additional (or other) shares shall be deemed Grant Shares
hereunder and shall be subject to the same restrictions and obligations imposed
by this Agreement.

 

3.3          Invalid Transfers.  Any disposition of the Grant Shares other than
in strict compliance with the provisions of this Agreement shall be void.  The
Company shall not be required (i) to transfer on its books any Grant Shares
which have been sold or transferred in violation of the provisions of this
Section 3 or (ii) to treat as the owner of the Grant Shares, or otherwise to
accord voting, dividend or any other rights to, any person or entity to whom
Grantee transferred or attempted to transfer the Grant Shares in contravention
of this Agreement.

 

3.4          Status of Repurchased Grant Shares.  Any of the Grant Shares
repurchased by the Company pursuant to this Agreement shall return to the status
of authorized, but unissued, shares of the Company.

 

4.             REPURCHASE OF UNVESTED GRANT SHARES

 

4.1          Repurchase Right.  Unless the Company gives notice to the Grantee
within a period of ninety days (90) after the occurrence of any of the foregoing
events (each a “Repurchase Event”) of its intent to waive its repurchase right,
the Company will repurchase the Grant Shares from the Grantee to the extent that
they were Unvested on the date of the Repurchase Event:

 

(i)            upon the death of the Grantee;

 

(ii)           upon the Grantee becoming Disabled, as such term is defined in
the Plan; and

 

(iii)          upon the Grantee ceasing, for any reason, to be an Employee, as
such term is defined in the Plan, except that a leave of absence in accordance
with the Company’s sick leave, family leave or military leave policies or that
is otherwise approved by the Committee that administers the Plan shall not
constitute cessation of Employment provided unless the Grantee fails to return
to employment with the Company at the end of such leave in accordance with such
policies or approval.

 

Notwithstanding the foregoing, if the Company was not aware of the occurrence of
the Repurchase Event, the ninety-day period shall not begin to run until such
time as the Company actually becomes aware of such occurrence.  If the Company
gives notice of its election not to repurchase the Unvested Grant Shares, this
shall not bar or waive the Company’s obligation or option to exercise its
repurchase right in connection with any subsequent Repurchase Event.

 

4.2          Purchase Price and Payment.  The Repurchase Price of the Grant
Shares under this Section 4 is as specified on the first page of this Agreement
and shall be paid by the Company at the closing by check.

 

4.3          Closing of the Repurchase.  Any shares repurchased pursuant to this
Section 4 shall be transferred at a closing to be held at the principal office
of the Company no later than ten (10) days after the expiration of the ninety
(90) day period specified in Section 4.1.  Failure to timely remit the
Repurchase Price to the Grantee shall not invalidate the Company’s repurchase
obligation and right as set forth in Section 4.1.

 

4.4          Safekeeping of Stock Certificate Until the Expiration of the
Repurchase Right.  Until Grant Shares are vested in accordance with the vesting
schedule set forth in Schedule A, the stock certificate representing the Grant
Shares may be retained by the Company or its transfer agent.  Upon the closing
of any repurchase pursuant to this Section 4, Grantee hereby authorizes and
irrevocably appoints the Secretary of the Company (with full power of
substitution) Grantee’s attorney-in-fact to transfer the Grant Shares on the
books of the Company and to cancel or reissue a new certificate representing the
Grant Shares in accordance with this Section 4.  Upon the written request of the
Grantee, the Company will deliver or cause to be delivered to the Grantee a
stock certificate representing the Grant Shares that have vested in accordance
with the vesting schedule set forth in Schedule A to the extent that stock

 

--------------------------------------------------------------------------------


 

certificates for such vested shares have not previously been delivered to the
Grantee.  The power of attorney contained in this Section 4.4 shall become null
and void as to Grant Shares that have vested in accordance with the vesting
schedule set forth in Schedule A.

 

4.5          Assignment of Rights by the Company.  The Company may, in its sole
discretion, assign its repurchase obligation with respect to any Unvested Grant
Shares to any one or more persons without notice to, or the prior consent of,
the Grantee.

 

5.             PROVISION FOR PAYMENT OF TAX WITHHOLDING AMOUNTS

 

5.1          Payment of Tax Withholding Amounts.  Upon the vesting of the Grant
Shares or upon the Grantee making a valid election under Section 83(b) of the
Internal Revenue Code, the Grantee must pay to the Company or make adequate
provision for the payment of all Tax Withholding as such term is defined in the
Plan.  By accepting the Award represented by this Agreement, the Grantee shall
be deemed to have consented to the Company withholding the amount of any Tax
Withholding from any amounts payable by the Company to the Grantee.  No shares
of Common Stock will be released from the restrictions on their transfer under
Section 3 of this Agreement unless and until payment or adequate provision for
payment of the Tax Withholding has been made.  If the Company later determines
that additional Tax Withholding was or has become required beyond any amount
paid or provided for by the Grantee, the Grantee will pay such additional amount
to the Company immediately upon demand by the Company.  If the Grantee fails to
pay the amount demanded, the Company may withhold that amount from other amounts
payable by the Company to the Grantee, including salary or any bonus.

 

5.2          Alternative Provisions for the Payment of Tax Withholding Amounts. 
The Grantee may elect to pay all or any portion of the Tax Withholding (i) by
surrender of shares of Common Stock (including vested Grant Shares) valued at
their Fair Market Value as such term is defined in the Plan, (ii) by authorizing
a duly registered and licensed broker-dealer to sell shares of Common Stock that
are vested or vesting under this Agreement (or, at least a sufficient portion
thereof) and instructing such broker-dealer to immediately remit to the Company
a sufficient portion of the proceeds from such sale to pay the Tax Withholding
(iii) by the surrender of other securities of the Company in the manner
specified in Section 8.4 of the Plan, or (iv) any combination of the foregoing.

 

6.             MISCELLANEOUS PROVISIONS

 

6.1          Specific Performance.  The parties hereby acknowledge and agree
that it is impossible to measure in money the damages which will be suffered by
a party hereto by reason of any breach by another party of any term of this
Agreement, that the Company and its common stock are unique and that a
non-breaching party will suffer irreparable injury if this Agreement is not
specifically performed.  Accordingly, the parties hereto acknowledge that a
non-breaching party shall, in addition to all other remedies available hereunder
or at law, be entitled to equitable relief (including without limitation
preliminary and permanent injunctive relief) to enforce the terms of this
Agreement.

 

6.2          No Rights to Continued Employment.  Nothing contained herein shall
confer upon Grantee any right to continue in the employ of the Company or
continue in their current job grade or manager level, and the Company reserves
all rights to discharge or demote Grantee for any reason whatsoever, with or
without cause, as an at-will employee, subject to the terms of any other written
agreement that may exist between the Company and Grantee.

 

6.3          Amendment and Modification.  This Agreement may be amended,
modified and supplemented only by written agreement of all of the parties
hereto.

 

6.4          Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by the
Grantee without the prior written consent of the Company.

 

6.5          Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be governed by and construed in accordance with the
internal laws of the State of Oregon applicable to the construction and
enforcement of contracts wholly executed in Oregon by residents of Oregon and
wholly performed in Oregon.  Any action or proceeding brought by any party
hereto shall be brought only in a state or federal court of competent
jurisdiction located in the County of Multnomah in the State of Oregon and all
parties hereto hereby submit to the in personal jurisdiction of such court for
purposes of any such action or procedure.

 

6.6          Arbitration.  The parties agree to submit any dispute arising under
this Agreement to final, binding, private arbitration in Portland, Oregon.  This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution.  The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the

 

--------------------------------------------------------------------------------


 

arbitrator may charge his or her standard arbitration fees rather than the fees
prescribed in the Multnomah County Circuit Court arbitration procedures.  The
proceeding will be commenced by the filing of a civil complaint in Multnomah
County Circuit Court and a simultaneous request for transfer to arbitration. The
parties expressly agree that they may choose an arbitrator who is not on the
list provided by the Multnomah County Circuit Court Arbitration Department, but
if they are unable to agree upon the single arbitrator within ten days of
receipt of the Arbitration Department list, they will ask the Arbitration
Department to make the selection for them.  The arbitrator will have full
authority to determine all issues, including arbitrability, to award any remedy,
including permanent injunctive relief, and to determine any request for costs
and expenses in accordance with Section 6.7 of this Agreement.  The arbitrator’s
award may be reduced to final judgment in Multnomah County Circuit Court.  The
complaining party shall bear the arbitration expenses and may seek their
recovery if it prevails.  Notwithstanding any other provision of this Agreement,
an aggrieved party may seek a temporary restraining order or preliminary
injunction in Multnomah County Circuit Court to preserve the status quo during
the arbitration proceeding.

 

6.7          Attorney Fees.  If any suit, action, or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.

 

6.8          Headings.  The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not constitute a part
hereof.

 

6.9          Entire Agreement.  This Agreement and the Plan embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and supersedes all prior written or oral communications
or agreements all of which are merged herein.  There are no restrictions,
promises, warranties, covenants, or undertakings, other than those expressly set
forth or referred to herein.

 

6.10        No Waiver.  No waiver of any provision of this Agreement or any
rights or obligations of any party hereunder shall be effective, except pursuant
to a written instrument signed by the party or parties waiving compliance, and
any such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

 

6.11        Severability of Provisions.  In the event that any provision hereof
is found invalid or unenforceable pursuant to judicial decree or decision, the
remainder of this Agreement shall remain valid and enforceable according to its
terms.

 

6.12        Notices.  All notices or other communications pursuant to this
Agreement shall be in writing and shall be deemed duly given if delivered
personally or by courier service, or if mailed by certified mail, return receipt
requested, prepaid and addressed to the Company executive offices to the
attention of the Corporate Secretary, or if to the Grantee, to the address
maintained by the personnel department, or such other address as such party
shall have furnished to the other party in writing.

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement
effective as of the Date of Award.

 

 

The GRANTEE

 

 

 

 

 

 

 

 

Type or Print Name:

 

 

 

 

Social Security Number:

 

 

 

 

 

COMPANY

 

  LITHIA MOTORS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Sidney B. DeBoer, Chief Executive Officer

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AGREEMENT

 

Schedule A – Vesting Schedule

 

Grant Shares awarded under the Restricted Stock Agreement to which this Schedule
A is attached shall vest in accordance with the following schedule.  Grant
Shares that have not yet vested in accordance with the vesting schedule set
forth herein, are referred to in the Restricted Stock Agreement as “Unvested
Shares.”

 

A.            Upon the following vesting dates:

 

Vesting Date

 

Number of Grant Shares Vesting on that Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.            Upon the consummation of a Change of Control Transaction, as such
term is defined in the Plan, all of the Grant Shares that remain unvested shall
become vested.

 

Notwithstanding the foregoing:

 

(i)        no additional Grant Shares will vest after the occurrence of any
Repurchase Event;

 

(ii)       no additional Grant Shares will vest while the Grantee is on leave;

 

(iii)      any vesting dates referred to above shall automatically be extended
by the duration of any leave of absence that is without pay; and

 

(iv)     the number of Grant Shares vesting above shall automatically be
adjusted as appropriate to reflect any stock dividend, stock-split, combination
of shares or other similar event as referred to in Section 10.1 of the Plan.

 

--------------------------------------------------------------------------------